DETAILED ACTION

Response to Amendment

This Office Action is responsive to applicant’s Remarks filed on January 21, 2022.

Claims 3, 12, and 19 were cancelled. Claims 1-2, 4-11, 13-18, and 20 are currently pending, of which, claims 1, 4-6, 10, 13-15, 17, and 20 were amended.

In light of amendments, the objection and the rejection to claims under 35 U.S.C. 112(b) were withdrawn.

Applicant's arguments with respect to the rejections under 35 USC 103 have been fully considered and are not persuasive. 
Applicant submitted that none of the cited references teaches or suggests,
either alone or in combination with each other, at least the above-quoted features of Applicant’s independent claim 1, amended with additional detail: indicates a time instance where the initiator device expects to transmit a next physical layer
(PHY) protocol data unit (PPDU).


Examiner respectfully disagrees.
Kwon states that after transmitting the BA, STA enters a sleep state for the remainder of the TXOP (para.148), wherein TXOP duration comprises several frames (Fig.5). Also, Kwon mentions that determining the timing between the end of BA and a start of subsequent frame (para.157) and TXOP duration can be one frame (para.192). Furthermore, Kwon indicates that transmitting information associated with TXOP duration and amount of TXOP remaining time, e.g., second time offset (para.105), and wherein {next{ TXOP duration correspond to a time duration in which access point, e.g., initiator device, transmits at least one {next} frame including data streams to one or more terminals (para.104).
	Therefore, it would be obvious to indicate the time offset indicating a time instance when the initiator device expects to transmit a next PPDU in a second TXOP; thus facilitating the UE to change its operating state to awake state in order to listen to the coming 
	Thus, Merlin, Gong, and Kong do disclose all limitations addressed in amended claim 1.
In view of the above reasoning, the examiner believes that the rejections of independent claims 1, 10, 19, and other claims 2, 4-9, 15, claims 11, 13-14,16, claims 18, 20 depending from claims 1, 10, and 19, respectively, are not patentable over Merlin, Gong, and Kong.
Consequently, the rejection of claims 1-2, 4-11, 13-18, and 20 under 35 U.S.C. 103 should be sustained.

	
Claim Rejections - 35 USC § 103


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon,  and the rationale supporting the rejection, would be the same under either status.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or non-obviousness.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections   set forth in this Office action:
  A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7-11, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Merlin et al. in U.S. Publication No. 2015/0124689 A1, hereinafter referred to as Merlin, in view of Gong et al. in U.S. Publication No. 2011/0149882 A1, hereinafter referred to as Gong, and further in view of Kwon et al. in U.S. Publication No. 2011/0225440 A1, hereinafter referred to as Kwon.

	
	Regarding claim 1, Merlin discloses a device of an initiator device (access point, element 110 in Fig.2) comprising storage and processing circuitry coupled to storage (comprising memory, e.g., storage, coupled to controller/ scheduler, e.g., processing circuitry, elements 232, 230, 234 in Fig.2), the processing circuitry configured to: (controller/ scheduler, elements 230 and 234 in Fig.2) configured to:
	generate a block acknowledgment schedule information field associated with one or more destination devices (generating a multi-STA block acknowledgment request {BAR} frame, that is used to request block acknowledgments {BAs} from multiple stations {STATs), e.g., destination devices, and includes fields that indicate duration of allowed responses, resource allocation for replies in UL MU-MIMO, and Block Ack Starting Sequence Control subfield, e.g., block acknowledgment schedule information, para.157-158);
cause to send a multi-user multiple-input multiple-output (MU-MIMO) frame to the one or more destination devices (send DL MU-MIMO PPDU, e.g., MU-MIMO frame including MPDU that solicit an immediate response from stations to stations, [para.123]); wherein the MU-MIMO frame comprises the block acknowledgment schedule information field  (wherein DL MU-MIMO having MPDUs with "Immediate BA or ACK response" policies that solicit an immediate BA or ACK response from recipient STAs, [para.148]; or a multi-STA BAR frame, e.g., MU-MIMO frame, is used to request BAs from multiple STA [para.157], and includes fields indicating  duration of allowed responses, resource allocation for replies in UL MU-MIMO, Block Ack Starting Sequence Control subfield, e.g., BA schedule information field, para.157-158); and 
identify UL transmissions received from one or more destination devices  (identifying transmitted PPDUs at different time, paa.172).
	Merlin does not disclose the block acknowledgment schedule information field can also include a first time offset; and identifying a first acknowledgment frame is received from a first destination device of the one or more destination devices, wherein the first acknowledgment frame is received based on the first time offset; which are known in the art and commonly applied in data wireless communications field, as evidenced in Gong‘s teachings as below. 
	Gong, from the similar field of endeavor, teaches:
the block acknowledgment schedule information field can also include a first time offset (contents of VHT-SIG-B field of PPDU, e.g., BA schedule information field, transmitted to each station may comprise an offset value that indicates when transmission of BA by each station should start or when transmission of BA by each station should end, or transmitting VHT-SIG-B fields including differing offsets for each station, para.31); and identifying a first acknowledgment frame is received from a first destination device of the one or more destination devices (and receiving BA from each/ first station of of stations 104(2), 104(2) in desired order, para.31), wherein the first acknowledgment frame is received based on the first time offset (wherein reception of BA from each station is based on desired order, which is scheduled in VHT-SIG B field, para.31 or elements 804(1), 804(2) in Fig.8).
	Merlin in view Gong do not disclose the block acknowledgment schedule information field can also include a second time offse, wherein the second time offset indicate a time instance when the initiator device expects to transmit a next physical layer (PHY) protocol data unit (PPDU); which is known in the art and commonly applied in data wireless communications field, as evidenced in Kwon‘s teachings as below. 
	Kwon, from the similar field of endeavor, teaches the block acknowledgment schedule information field can also include a second time offset (transmitting information associated with TXOP duration and amount of TXOP remaining time, e.g., second time offset, para.105), wherein the second time offset indicate a time instance when the initiator device expects to transmit a next physical layer (PHY) protocol data unit (PPDU) (transmitting information associated with {next} TXOP duration, e.g., second time offset, [para.105], wherein {next{ TXOP duration correspond to a time duration in which access point, e.g., initiator device, transmits at least one {next} frame including data streams to one or more terminals, para.104). 
	Therefore, it would be obvious to one of ordinary skill in the art at the time before the claimed invention was filed to receive a first acknowledgment frame from a first destination device of one or more destination devices, based on the first time offset – as indicated in Merlin and Gong – wherein the first time offset of Gong and a second time offset of Kwon are indicated in the block acknowledgment schedule information field of the MU-MIMO frame; thus facilitating the maximum throughput improvement of at least 20 gigabits per second by using an efficiently scheduled MU-MIMO acknowledgement scheme.


	Regarding claim 2, Merlin in view of Gong and Kwon disclose wherein the first time offset indicates a time when the first acknowledgment frame is expected to be transmitted by the first destination device (an offset value, e.g., first time offset, indicates when transmission of BA by each or {first} station should start or when transmission of BA by each station should end, see para.31 in Gong).

	 
	Regarding claim 7, Merlin in view of Gong and Kwon disclose wherein the first destination device remains in a doze state until the first time offset ({first} terminal is going to enter into sleep state when it does not transmit additional information, see para.121 in Kwon). Thus, it would be implied that the first destination device remains in a doze state until it has to transmit additional information at its scheduled {first} time offset, e.g., it switches from doze state to awake state in order to send BA; thus saving receive power and decreasing power consumption while it is in doze state. 


	Regarding claim 8, Merlin in view of Gong and Kwon disclose wherein the device of claim 1, further comprising a transceiver configured to transmit and receive wireless signals (TMTR/ RCVR configured to transmit and receive downlink/ uplink signals, [see elements 222a in Fig.2 and para.105-106 in Merlin] or transmitter/ receiver configured to transmit and receive downlink/ uplink signals [see elements 108, 110 in Fig.1 and para.18 in Gong.)


	Regarding claim 9, Merlin in view of Gong and Kwon disclose wherein the device of claim 8, further comprising an antenna coupled to the transceiver to cause to send the MU-MIMO frame (antenna coupled with TMTR/ RCVR to cause to send signal, e.g., MU-MIMO frame [see element 224a in Fig.2 and para.105-106 in Merlin] or antenna coupled to transmitter/ receiver to cause to transmit and receive downlink/ uplink signals, e.g., MU-MIMO frame, [see elements 124(1), 110 in Fig.1 and para.18 in Gong.)


	Regarding claim 10, claim 10 is rejected for substantially same reason as applied to claim 1 above, except that claim 10 is in a non-transitory computer-readable medium claim format (see para.203 in Merlin, or para.275 in Kwon). 


	Regarding claims 11 and 16, claims 11 and 16 are rejected for substantially same reason as applied to claims 2 and 7, except that claims 11 and 16 are in a non-transitory computer-readable medium claim format. 
 
 	Regarding claim 17, claim 17 is rejected for substantially same reason as applied to claim 1, except that claim 17 is in a method claim format.  


	Regarding claim 18, claim 18 is rejected for substantially same reason as applied to claim 2, except that claim 18 is in a method claim format. 


Claims 4, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Merlin in view of Gong and Kwon, as applied to claims 1, 10, and 17 above, respectively, and further in view of Kakani et al. in U.S. Publication No. 2006/0034274 A1, hereinafter referred to as Kakani.


	Regarding claim 4, Merlin in view of Gong and Kwon disclose a duration field that includes information associated with a TXOP duration and has  12 bits (see para.133 in Kwon).
	Merlin in view of Gong and Kwon do not disclose a field of the MU-MIMO frame associated with the block acknowledgment schedule information field starts at bit zero of the block acknowledgment information field; which is known in the art and commonly applied in data wireless communications field, as evidenced in Kakani‘s teachings as below. 
	Kakani, from the similar field of endeavor, teaches a field of the MU-MIMO frame associated with the block acknowledgment schedule information field starts at bit zero of the block acknowledgment information field (ACK policy field, e.g., BA scheduled information field, of BAR starts at B0, element 850a in Fig.8); which would be obvious to start a field of the MU-MIMO frame associated with the block acknowledgment schedule information field at bit zero of the block acknowledgment information field; thus facilitating the method of transmitting ACKs by searching the BA schedule information located at bit 0, which is the most significant bit. 


	Regarding claim 13, claim 13 is rejected for substantially same reason as applied to claim 4 above, except that claim 13 is in a non-transitory computer-readable medium claim format. 


	Regarding claim 20, claim 20 is rejected for substantially same reason as applied to claim 4 above, except that claim 20 is in a method claim format


Claims 5-6 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Merlin in view of Gong and Kwon, as applied to claims 1 and 10 above, respectively, and further in view of Sun et al. in U.S. Publication No. 2020/0162135 A1, hereinafter referred to as Sun, which claims the benefit of U.S. Provisional Application Ser. No. 62/552,744 filed Aug. 31, 2017, hereinafter referred to as Prov’44.


	Regarding claim 5, Merlin in view of Gong and Kwon do not disclose wherein the MU-MIMO frame comprises one or more enhanced directional multi-gigabit (EDMG) aggregated medium access control (MAC) protocol data units (A-MPDUs); which is known in the art and commonly applied in data wireless communications field, as evidenced in Sun‘s teachings as below. 
Sun, from the similar field of endeavor, teaches the MU-MIMO frame comprises one or more enhanced directional multi-gigabit (EDMG) aggregated medium access control (MAC) protocol data units (A-MPDUs) (supporting EDMG involving in MU-MIMO transmission, e.g., MU-MIMO frame,  associated with A-MPDUs, para.123 in Sun, or para.105, Fig.7B in Prov’44); which would be desirable to  have the capability of handling EDMG A-MPDU; thus being capable of supporting multiple space time stream transmissions with maximum throughput of at least 20 gigabits per second by implementing  a proper block acknowledgment scheduling.


	Regarding claim 6, Merlin in view of Gong, Kwon, and Sun disclose wherein a first A-MPDU of the one or more EDMG A-MPDUs is associated with the first destination device of the one or more destination devices (first A-MPDU associated with STA1, Fig.7B in Sun or Fig.7B in Prov’44).
 
	
	Regarding claims 14-15, claims 14-15 are rejected for substantially same reason as applied to claims 5-6, except that claims 14-15 are in a non-transitory computer-readable medium claim format.  


Conclusion


THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMQUYEN THAI whose telephone number is (571)270-7245.  The examiner can normally be reached on Monday-Friday, 9:00am-5:30pm. 
Examiner interviews are available via telephone, in-person, and videoconferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request(AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
     


	/C.Q.T./
	/ALPUS HSU/     Primary Examiner, Art Unit 2465